Filed 5/20/22 In re Jayden G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re JAYDEN G., a Person                                    B314237
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. DK14007B)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

FRANK W.,

         Defendant and Appellant.
      APPEAL from an order of the Superior Court of Los
Angeles County. Lisa A. Brackelmanns, Judge Pro Tempore.
Affirmed.

     Patricia K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
                              ******
      In this juvenile dependency case initiated in 2015, the
father challenges, for the first time in this 2021 appeal following
the termination of his parental rights, the failure of the Los
Angeles Department of Children and Family Services (the
Department) to ask extended family members, at the time the
case was initiated in 2015 or thereafter, about the family’s
possible American Indian heritage after he and the mother
repeatedly both denied any such heritage. We conclude that any
error was harmless, and affirm the trial court’s order terminating
his parental rights.
        FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      Eileen G. (mother) and Frank W. (father) are parents to
Jayden G., born in August 2014. Mother also has two other
children with two other men—an older daughter born in
November 2005 and a younger son born January 2020.1



1     Neither mother nor Jayden’s half siblings are involved in
this appeal.




                                 2
        Mother and father have a history of domestic violence. In
July 2015, they engaged in a physical altercation while they
tussled over Jayden. In October 2015, in Jayden’s presence,
father repeatedly hit mother in the face with his fists. Both
parents also have a history of abusing drugs.
II.     Procedural Background
        A.    Petition
        On October 27, 2015, the Department filed a petition
asking the juvenile court to exert dependency jurisdiction over
Jayden on the basis of (1) mother’s and father’s history of
domestic violence (rendering jurisdiction appropriate under
Welfare and Institutions Code section 300, subdivisions (a) and
(b))2, and (2) mother’s and father’s illicit drug use (rendering
jurisdiction appropriate under section 300, subdivision (b)).
        B.    Parents deny American Indian ancestry and
court makes ICWA finding
        Prior to the filing of the petition, mother completed an
ICWA questionnaire indicating she did not have any American
Indian ancestry. And in October 2017, both mother and father
completed parental Notification of Indian Status ICWA-020
forms indicating, “I have no Indian ancestry as far as I know.”
        At the detention hearing on October 27, 2015, the juvenile
court confirmed with mother and father that they have no known
Indian ancestry. The court went on to find that it “does not have
a reason to know that [Jayden] is an Indian Child” and ruled that
ICWA “does not apply as to Jayden.” However, the court ordered
mother and father to “keep the Department, their Attorney and


2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                3
the Court aware of any new information relating to possible
ICWA status.” Neither mother nor father ever informed the
court in Jayden’s case of any possible Indian heritage. Indeed, in
November 2015, mother reiterated to the Department that there
was no American Indian heritage in her family.
       C.   Initial termination of dependency jurisdiction
with a legal guardianship
       In December 2015, the juvenile court sustained the petition
and thereafter removed Jayden from both parents’ custody and
ordered the Department to provide reunification services. In
November 2016, the court terminated those services and, in
December 2017, placed Jayden under the legal guardianship of
his paternal grandparents.
       D.   Reinstatement of dependency jurisdiction and
termination of parental rights
       In March 2020, paternal grandmother filed a section 388
petition requesting that mother’s and father’s parental rights be
terminated so they could adopt Jayden. The juvenile court
reinstated dependency jurisdiction in July 2020, terminated the
legal guardianship in February 2021, and terminated the
parents’ parental rights on August 2, 2021.
       E.   Appeal
       Father timely filed this appeal from the order terminating
his parental rights over Jayden.
       F.   Postappeal ICWA inquiry and order3


3     We grant the Department’s request for judicial notice of
these postappeal proceedings over father’s objection. (Evid. Code,
§§ 452, subd. (d); 459, subd. (a).)
      In determining whether the juvenile court committed error,
the appellate court generally is limited to matters that were




                                4
      On March 3, 2022, and while father’s appeal was pending
before this court, the Department provided the juvenile court
with a report and last-minute information detailing (1) a 2020
investigation into mother’s American Indian heritage conducted
by the Department in the dependency proceedings for Jayden’s
younger, maternal half brother; and (2) a 2022 investigation into

before the juvenile court when it made the ruling at issue. (In re
Zeth S. (2003) 31 Cal.4th 386, 400.) However, here we do not
take judicial notice of the postappeal proceedings to determine
whether error occurred under ICWA; indeed, we assume below
that the Department breached its duty of inquiry under ICWA.
Rather, we take judicial notice to determine whether there was
resulting prejudice from that assumed error. (In re Z.N. (2009)
181 Cal.App.4th 282, 298-299.) Thus, the authorities father cites
where appellate courts declined to accept additional evidence
(Code Civ. Proc., § 909) to determine whether ICWA was violated
in the first instance are inapposite. (In re I.G. (2005) 133
Cal.App.4th 1246, 1252-1253; In re Nikki R. (2003) 106
Cal.App.4th 844, 852; In re Glorianna K. (2005) 125 Cal.App.4th
1443, 1450-1451; but see In re Christopher I. (2003) 106
Cal.App.4th 533, 563 [augmenting record with additional
evidence of ICWA compliance because remanding “would be futile
and would not be in [child’s] best interests”].) What is more,
father’s assertion that we may not consider the postappeal
proceedings because there is no indication he was served with the
Department’s report or last-minute information, that he was
present at the hearing where the juvenile court made a further
finding that ICWA does not apply, that the reports were not
authenticated, and that the juvenile court did not admit the
reports into evidence misses the mark—appellate courts are
themselves authorized to take judicial notice of eligible
documents for the first time on appeal (Evid. Code, § 459) and
father has the opportunity now to address those postappeal
proceedings in relation to the question of prejudice.




                                5
father’s American Indian heritage conducted by the Department
in Jayden’s case.
             1.    Inquiry as to mother’s American Indian
             heritage
       In June 2020, mother told the juvenile court presiding over
the petition as to Jayden’s younger brother that she might have
Native American ancestry from the Blackfoot tribe. Mother
referred the court to her grandfather (that is, Jayden’s maternal
great-grandfather) and provided his contact information. The
Department spoke with him in July 2020, and while he reported
that his parents (who were then deceased for many years) had
“told him stories about being Indian,” he also reported that his
parents were Mexican and he had no knowledge of his family
having any Native American heritage. Maternal great-
grandfather stated there were no relatives who could provide the
Department with any further information. The Department also
spoke with maternal aunt. She reported that maternal great-
grandfather believes his family may have Blackfoot heritage
because his deceased relatives “had stories,” but that her own
research had turned up nothing. Maternal aunt also stated that
the family is “Mexican American and they do not have any Native
American” heritage. The Department tried contacting mother
several times in June and July 2020 to discuss any further leads
for investigating Native American heritage in her family, but she
never responded. When that bore no fruit, the Department sent
notice to the Blackfoot tribe in July 2020 regarding the
dependency proceedings as to Jayden’s half sibling. On August 6,
2020, the juvenile court found that “ICWA does not apply” to the
case of Jayden’s half sibling.




                                6
              2.    Inquiry as to father’s American Indian heritage
       As for father, paternal grandmother reported in February
2022 that she has “no heritage as [an] Indian[]”; and that she was
born to Dutch and Polish parents and was adopted by parents
with long lineages traced to England and Ireland. Paternal
grandfather reported that his ancestors “are from England,
Holland and Sweden.” The Department tried contacting father
several times in February and March 2022 to discuss any further
leads for investigating Native American heritage in his family,
but he never responded.
              3.    Order
       Based on this updated reporting, the juvenile court made
another ICWA finding on March 9, 2022, that essentially restated
its earlier, 2015 finding—that is, that the court “does not have
reason to know that [Jayden] is an Indian Child, as defined under
ICWA.”
                           DISCUSSION
       Father argues that the order terminating his parental
rights must be reversed because the Department failed to
discharge its duty under ICWA and related California law to
inquire into Jayden’s possible American Indian heritage when
the juvenile court reinstated dependency jurisdiction in July
2020. “[W]e review the juvenile court’s ICWA findings under the
substantial evidence test, which requires us to determine if
reasonable, credible evidence of solid value supports the court’s
order.” (In re A.M. (2020) 47 Cal.App.5th 303, 314 (A.M.).)
I.     Governing Law
       ICWA was enacted to curtail “the separation of large
numbers of Indian children from their families and tribes
through adoption or foster care placement.” (Miss. Band of




                                7
Choctaw Indians v. Holyfield (1989) 490 U.S. 30, 32.) Under the
ICWA and California statutes our Legislature enacted to
implement it (§§ 224-224.6), as recently amended, a juvenile
court—and, as its delegate, the Department—have duties all
aimed at assessing whether a child in a pending dependency case
is an “Indian child” entitled to the special protections of ICWA.
(§§ 224.2, 224.3; Stats. 2018, ch. 833 (Assem. Bill No. 3176); A.M.,
supra, 47 Cal.App.5th at pp. 320-321 [applying ICWA law in
effect at time of order appealed from].) For these purposes, an
“‘Indian child’” is a child who (1) is “a member of an Indian tribe,”
or (2) “is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” (25 U.S.C. §
1903(4); Welf. & Inst. Code, § 224.1, subd. (a) [adopting federal
law definition].) By its terms, this definition turns “‘on the child's
political affiliation with a federally recognized Indian Tribe,’” not
“necessarily” “the child's race, ancestry, or ‘blood quantum.’” (In
re Austin J. (2020) 47 Cal.App.5th 870, 882 (Austin J.), quoting
81 Fed.Reg. 38801-38802 (June 14, 2016).)
       Under ICWA as amended, the Department and juvenile
court have “three distinct duties.” (In re D.S. (2020) 46
Cal.App.5th 1041, 1052 (D.S.) [noting amendment's creation of
three duties]; Austin J., supra, 47 Cal.App.5th at pp. 883-884
[same].) Only the first duty is at issue here: The initial “duty” of
the Department and the juvenile court “to inquire whether [a]
child is an Indian child.” (§ 224.2, subds. (a) & (b).) The
Department discharges this duty chiefly by “asking” family
members “whether the child is, or may be, an Indian child.” (Id.,
subd. (b).) This includes inquiring of not only the child’s parents,
but also others, including but not limited to, “extended family
members.” (Ibid.) For its part, the juvenile court is required,




                                  8
“[a]t the first appearance” in a dependency case, to “ask each
participant” “present” “whether the participant knows or has
reason to know that the child is an Indian child.” (Id., subd. (c).)
       Should an appellate court conclude that the juvenile court
did not comply with its duty of initial inquiry under ICWA, the
court’s next task is to evaluate whether its noncompliance was
prejudicial. (In re Benjamin M. (2021) 70 Cal.App.5th 735, 741-
742 (Benjamin M.), citing Cal. Const., art VI, § 13.) Right now,
the courts of appeal have splintered into three factions regarding
how to evaluate prejudice in these circumstances. One line of
cases puts the onus on the parent complaining of the ICWA
violation to represent on appeal that, “at a minimum,” the parent
“would, in good faith, have claimed some kind of Indian
ancestry.” (In re A.C. (2021) 65 Cal.App.5th 1060, 1069.) A
second line of cases deems a lapse in the Department’s initial
inquiry to be prejudicial only if the record indicates that “there
was readily obtainable information that was likely to bear
meaningfully upon whether the child is an Indian child.”
(Benjamin M., at p. 744.) In practice, this means that a lapse in
inquiry is prejudicial where there were viable leads that could
have been investigated but were not. (In re A.C. (2022) 75
Cal.App.5th 1009, 1012, 1015-1016 [Department did not talk to
the biological relatives of the child’s mother, when the mother
had been adopted, despite having a lead on how to contact those
relatives]; In re Y.W. (2021) 70 Cal.App.5th 542, 553 [same]; In re
S.S. (2022) 75 Cal.App.5th 575, 582 [Department did not ask
maternal relative about Indian ancestry despite talking with
relative].) The final line of cases either expressly or functionally
deems any error to be prejudicial. (In re H.V. (2022) 75
Cal.App.5th 433, 439 (H.V.) [holding that, in all cases, any breach




                                 9
of the duty of initial inquiry is reversible error]; In re Antonio R.
(2022) 76 Cal.App.5th 421, 435 [noting that “in most
circumstances” any breach of the duty of initial inquiry will be
reversible error].)
II.    Analysis
       Even if we assume (as the Department has conceded) that
the Department had a duty to conduct a new initial inquiry upon
reinstating dependency jurisdiction in 2020 (under the amended
law that requires the more fulsome inquiry) and even if we
assume that the Department breached that duty, its breach was
not prejudicial in this case no matter which prejudice test is
adopted (except H.V.’s automatic-reversal-no-matter-what rule,
which we reject as inconsistent with the “miscarriage of justice”
mandate in our State’s Constitution (Cal. Const., art VI, § 13)).4
       There is no prejudice here because the Department
eventually conducted the very initial inquiry that father
complains it did not in July 2020. The Department asked father’s
extended family about possible Native American heritage on
father’s side of the family. Both paternal grandparents
unequivocally denied Native American heritage. The
Department also asked, in the context of the half sibling’s case,
mother’s extended family about possible Native American
heritage on mother’s side of the family. Through that inquiry,
the Department learned that maternal great-grandfather had
heard “stories” of Native American heritage, but also learned that
any family members with additional information were long
deceased and both he and maternal aunt personally denied any


4     We reject father’s argument that the Department’s
concession of error somehow renders moot the inquiry into
prejudice. One does not flow from the other.




                                 10
Native American heritage. (See In re A.M. (2020) 47 Cal.App.5th
303, 323 [finding duty of inquiry satisfied under similar facts].)
The Department then followed up on the potential Blackfoot
heritage by notifying the pertinent tribes. Where, as here, there
has been a finding based on a proper inquiry that ICWA does not
apply as to a half sibling, the sufficiency of that inquiry renders
nonprejudicial any lapse in inquiry as to a half sibling with the
same parent. (See In re Darian R. (2022) 75 Cal.App.5th 502,
509.)
       Father asserts what boils down to two arguments in
response.
       First, father argues that the inquiry as to mother’s
extended family was inadequate because (1) the investigation
conducted in the case of Jayden’s half sibling is not “fungible” (In
re Robert A. (2007) 147 Cal.App.4th 982, 990), and (2) the
Department did not interview two specific relatives no one
previously identified as having any relevant information beyond
being cohabitants of mother’s (namely, the maternal
grandmother and maternal cousin). We disagree. Remanding so
that the Department can try to locate and then interview any
“extended family” member either parent can suggest (which, due
to the open-ended definition of “extended family,” could
conceivably include fifth cousins thrice removed, and even
beyond) is unlikely to lead to any different result particularly
where, as here the Department has already followed up with the
very extended family members that the parent with possible
heritage has identified as having pertinent information. Based
on the full investigation the Department conducted, the result of
any further limited remand is “preordained”—that is, that there
is no reason to believe Jayden is an Indian child. (In re E.W.




                                 11
(2009) 170 Cal.App.4th 396, 402.) To accept father’s argument is
to effectively hold that ICWA error is always prejudicial. We
decline to remand when it would be “a waste of ever-more-scarce
judicial resources.” (Ibid.)
       Second, father argues that the record does not reflect
whether the Blackfoot tribe responded to the notice about
Jayden’s sibling. That is immaterial because notice to the tribe
was not required in the first place. (§ 224.2, subd. (e) [duty to
“make further inquiry” triggered if Department “has reason to
believe that an Indian child is involved”]; § 224.3, subd. (a) [duty
to notify relevant tribe triggered if Department “knows or has
reason to know . . . that an Indian child is involved”]; see also §
224.2, subd. (d) [defining “reason to know”].)
                           DISPOSITION
       The order terminating father’s parental rights is affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT
We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                12